
	
		II
		111th CONGRESS
		2d Session
		S. 3869
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Casey (for himself,
			 Mrs. Murray, Mr. Burris, and Mr.
			 Kaufman) introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To require reports by the Comptroller General on
		  Department of Defense military spouse employment programs, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Spouse Employment
			 Programs Evaluation Act.
		2.Comptroller
			 General reports on Department of Defense military spouse employment
			 programs
			(a)Annual review
			 requiredThe Comptroller General of the United States shall carry
			 out each year a review of all current Department of Defense military spouse
			 employment programs.
			(b)ElementsEach
			 review required by subsection (a) shall address, at a minimum, the
			 following:
				(1)The efficacy and
			 effectiveness of Department of Defense military spouse employment
			 programs.
				(2)All current
			 Department programs to support military spouses or dependents for the purposes
			 of employment assistance.
				(3)The types of
			 military spouse employment programs that have been considered or used in the
			 past by the Department.
				(4)The ways in which
			 military spouse employment programs have changed in recent years.
				(5)The benefits or
			 programs that are specifically available to provide employment assistance to
			 spouses of members of the Armed Forces serving in Operation Iraqi Freedom or
			 Operation Enduring Freedom.
				(6)Existing
			 mechanisms available to military spouses to express their views on the
			 effectiveness and future direction of Department programs and policies on
			 employment assistance for military spouses.
				(7)The oversight
			 provided by the Office of Personnel and Management regarding preferences for
			 military spouses in Federal employment.
				(c)Comptroller
			 General reportsNot later than 180 days after the date of the
			 enactment of this Act, and annually thereafter, the Comptroller General shall
			 submit to the congressional defense committees a report on the review carried
			 out under subsection (a) during the year in which such review is carried out.
			 Each report shall set forth the following:
				(1)The results of
			 the review concerned.
				(2)In the first
			 report submitted under this subsection, such clear and concrete metrics as the
			 Comptroller General considers appropriate for the current and future evaluation
			 and assessment of the efficacy and effectiveness of Department of Defense
			 military spouse employment programs.
				(3)A description of
			 the assumptions utilized in the review, and an assessment of the validity and
			 completeness of such assumptions.
				(4)Such
			 recommendations as the Comptroller General considers appropriate for improving
			 Department of Defense military spouse employment programs.
				(d)Department of
			 Defense reportsNot later than 180 days after the date of the
			 enactment of this Act, and annually thereafter, the Secretary of Defense shall
			 submit to the congressional defense committees a report setting forth the
			 number (or a reasonable estimate if a precise number is not available) of
			 military spouses who have obtained employment following participation in
			 Department of Defense military spouse employment programs. The report shall set
			 forth such number (or estimate) for the Department of Defense military spouse
			 employment programs as a whole and for each such military spouse employment
			 program.
			
